In the Supreme Court of Georgia



                                   Decided: January 19, 2022



      S22Y0394. IN THE MATTER OF SAWAND PALMER.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation      of   Special    Master   Larae   D.   Moore,    who

recommends that the Court accept the petition for voluntary

discipline filed pursuant to Bar Rule 4-227 (c) by respondent Sawand

Palmer (State Bar No. 774898) after the filing of a Formal

Complaint and that the Court impose a suspension of between three

and 12 months, with conditions on her reinstatement, for her

admitted violation of Rule 5.5 (a) (providing that “[a] lawyer shall

not practice law in a jurisdiction in violation of the regulation of the

legal profession in that jurisdiction, or assist another in doing so”) of
the Georgia Rules of Professional Conduct found in Bar Rule 4-102

(d).1

        The record reflects that Palmer, who has been a member of the

Bar since 2010, was indefinitely suspended by an April 25, 2018,

order of this Court for her failure to comply with the rules

concerning mandatory continuing legal education for the year 2016.

The special master recounts that, despite that suspension, Palmer

entered a notice of appearance in superior court on May 9, 2018;

appeared at a hearing on behalf of a client on May 10, 2018; and

appeared at a bond hearing on the client’s behalf on May 11, 2018,

at which she swore in witnesses, examined witnesses, and made

legal arguments. The special master further recites that, despite

Palmer having been notified of her suspension by a presiding judge

on May 11, 2018, and having apparently confirmed her suspension

with the Bar’s Continuing Legal Education Department on May 15,



        1The special master notes that, because this matter was commenced
prior to the July 1, 2018 effective date of the amendments to the Georgia Rules
of Professional Conduct, it is governed by the rules that applied before that
date. See In the Matter of Podvin, 304 Ga. 378, 378, n.l (818 SE2d 651) (2018).

                                      2
2018, Palmer appeared at a hearing in a different county on May 21,

2018. On the basis of this conduct, Palmer admits that she violated

Rule 5.5 (a), for which the maximum sanction is disbarment.

Although not directly relevant to the rule violation, the special

master notes that Palmer has not practiced law since 2018.

     As to the appropriate level of discipline, the special master

notes, in aggravation, only Palmer’s substantial experience in the

practice of law. In mitigation, the special master states that Palmer

made a good-faith effort to rectify the consequences of her conduct

by resolving the continuing-education issue that prompted her

suspension, that she freely made a full disclosure to the Bar

regarding this matter and has displayed a cooperative attitude

towards these disciplinary proceedings, that she has since

maintained her continuing legal education requirements and paid

her Bar dues, that she is in counseling to address issues concerning

her mental health, and that she remains remorseful for her conduct.

Additionally, although not listed as factors in mitigation, the special

master notes that Palmer had suffered mental and emotional

                                  3
difficulties arising from the death of her father in August 2018,

which apparently necessitated her admission to a rehabilitation

program, and from a past violent relationship. Palmer also

experienced financial difficulties that she says prevented her

consistent compliance with continuing legal education requirements

and the payment of Bar dues and that resulted in her having been

displaced from her home. The special master recites that Palmer has

been involved in counseling and has made significant improvements

in dealing with these challenges.

     Having reviewed the record, we accept Palmer’s petition for

voluntary discipline and hereby impose a suspension of three

months with conditions on reinstatement. See In the Matter of Polk,

288 Ga. 63 (701 SE2d 161) (2010) (three-month suspension for

violations of Rules 1.3, 1.16, 3.2, and 5.5 in four client matters; no

prior disciplinary history and several mitigating factors, including

“emotional distress bordering on depression”). Those conditions,

which Palmer suggested in her petition, the Bar supports, and the

special master recommends, are that she adhere to her current

                                    4
medication regimen; attend monthly appointments with licensed

psychiatrists; attend psychotherapy appointments with a qualified

therapist, as prescribed; attend an impaired professional’s program

for substance abuse; and maintain her continuing legal education

hours. At the conclusion of the three-month suspension, Palmer

may seek reinstatement by demonstrating to the State Bar’s Office

of General Counsel that she has met the conditions on

reinstatement. If the State Bar agrees that the conditions have been

met, it will submit a notice of compliance to this Court, and this

Court will issue an order granting or denying reinstatement. Palmer

is reminded of her duties under former Bar Rule 4-219 (c).

     Petition for voluntary discipline accepted. Three-month
suspension with conditions. All the Justices concur.




                                 5